

Exhibit 10.2
PayPal Holdings, Inc.
Amended and Restated Employee Stock Purchase Plan
1. Establishment of Plan. The board of directors (the “Board”) of PayPal
Holdings, Inc. (the “Company”) has, effective as of July 17, 2015, established
this Employee Stock Purchase Plan pursuant to which the Company may grant
options to purchase shares of the Company’s common stock (“Common Stock”) to
Eligible Employees (as defined in Section 4 below). The Employee Stock Purchase
Plan has been amended and restated by the Board on March 28, 2018, subject to
approval of the Company’s stockholders pursuant to Section 23 hereof (such date,
the “Amendment Effective Date”). The Employee Stock Purchase Plan, as amended
and restated, is referred to herein as the “Plan.”
This Plan includes two components: (a) a component intended to qualify as an
“employee stock purchase plan” under Section 423 of the Code (the “423
Component”), the provisions of which shall be construed so as to extend and
limit participation in a uniform and nondiscriminatory manner consistent with
the requirements of Section 423 of the Code; and (b) a component that does not
qualify as an “employee stock purchase plan” under Section 423 of the Code (the
“Non-423 Component”), under which options shall be granted pursuant to rules,
procedures or sub-plans adopted by the Administrator (as defined in Section 3
below) designed to achieve tax, securities laws or other objectives for Eligible
Employees, the Company and its Participating Subsidiaries and Participating
Affiliates (both, as hereinafter defined). Except as otherwise provided in this
Plan, the Non-423 Component will operate and be administered in the same manner
as the 423 Component.
For purposes of this Plan, “Subsidiary” means a “subsidiary corporation” of the
Company, whether now or hereafter existing, as such term is defined in
Section 424(f) of the Code. “Participating Subsidiary” means any Subsidiary that
the Administrator designates from time to time as eligible to participate in the
423 Component. For purposes of this Plan, “Affiliate” means (a) any entity that,
directly or indirectly, is controlled by, controls or is under common control
with, the Company and (b) any entity in which the Company has a significant
equity interest, in either case as determined by the Administrator, whether now
or hereafter existing (which, for avoidance of doubt, shall include any
Subsidiary). “Participating Affiliate” means any Affiliate designated by the
Administrator as eligible to participate in the Non-423 Component. For purposes
of this Plan, “Code” means the United States Internal Revenue Code of 1986, as
amended; reference to a specific section of the Code or United States Treasury
Regulation thereunder will include such section or regulation, any valid
regulation or other official applicable guidance promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
As of the Amendment Effective Date, a total of 62,000,000 shares of Common Stock
are reserved for issuance under this Plan, which reflects an increase of
50,000,000 shares over the number of shares initially reserved for issuance.
Such number shall be subject to adjustments effected in accordance with
Section 14 of this Plan.
2. Purpose. The purpose of this Plan is to provide Eligible Employees with a
convenient means of acquiring an equity interest in the Company through payroll
deductions or other contributions, to enhance such employees’ sense of
participation in the affairs of the Company.
3. Administration.
(a) This Plan shall be administered by the Compensation Committee of the Board
(the “Administrator”), provided, however, that the Board may determine to
administer the Plan, in its sole discretion, and in such case any references to
the Administrator in the Plan shall be taken to be references to the Board.
Subject to the provisions of the Plan, the Administrator shall have exclusive
authority, in its sole discretion, to determine all matters relating to options
granted under the Plan, including, without limitation, the authority to:
(i) construe, interpret, reconcile any inconsistency in, correct any default in,
supply any omission in, and apply the terms of, the Plan and any subscription
agreement or other instrument or agreement relating to the Plan, (ii) adjudicate
all disputed claims filed under the Plan (including making factual
determinations), (iii) determine the terms and conditions of any Offering (as
defined in Section 5 below) and any option under the Plan, (iv) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan, and (v) make
any other determination and take any other action that the Administrator deems
necessary or desirable for the administration of the Plan.
(b) The Administrator shall have exclusive authority, in its sole discretion, to
(i) designate separate Offerings under the Plan, (ii) determine which entities
shall be Participating Subsidiaries or Participating Affiliates, (iii) determine
who is an Eligible Employee, (iii) change the length and duration of Offering
Periods and Purchase Periods (as such terms are defined in Section 5 below),
(iv) limit the frequency and/or number of changes in the amount deducted or
contributed during an Offering Period or Purchase Period, (v) permit payroll
deductions or other contributions in excess of the amount designated by a
participant in the Plan in order to adjust for administrative errors in the
Company’s processing of properly submitted subscription agreements and/or
changes in contribution amounts, (vi) establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Plan participant
properly correspond with payroll deductions or other




--------------------------------------------------------------------------------




contribution amounts, and (vii) establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable that are
consistent with the Plan.
(c) Further, the Administrator may adopt such rules, procedures and sub-plans as
are necessary or appropriate to permit the participation in the Plan by Eligible
Employees who are citizens or residents of a non-U.S. jurisdiction and/or
employed outside the United States, the terms of which sub-plans may take
precedence over other provisions of this Plan, with the exception of the
provision in Section 1 above setting forth the number of shares of Common Stock
reserved for issuance under the Plan, but unless otherwise superseded by the
terms of such sub-plan, the provisions of this Plan shall govern the operation
of such sub-plan. To the extent inconsistent with the requirements of
Section 423, any such sub-plan shall be considered part of the Non-423
Component, and rights granted thereunder shall not be required by the terms of
the Plan to comply with Section 423 of the Code. Without limiting the generality
of the foregoing, the Administrator is specifically authorized to adopt rules
and procedures regarding eligibility to participate, the application of the
definition of Compensation (as defined in Section 9(b) below) to participants on
payrolls outside of the United States, handling of payroll deductions and other
contributions, taking of payroll deductions and making of other contributions to
the Plan, establishment of bank or trust accounts to hold contributions, payment
of interest, establishment of the exchange rate applicable to payroll deductions
taken and other contributions made in a currency other than U.S. dollars,
obligations to pay payroll tax, determination of beneficiary designation
requirements, tax withholding procedures and handling of stock certificates that
vary with applicable local requirements.
(d) The Administrator’s interpretation of the Plan and its rules and
regulations, and all actions taken and determinations made by the Administrator
pursuant to the Plan, shall be conclusive and binding on all parties involved or
affected. The Administrator may delegate its duties and authority to such of the
Company’s officers or employees as it so determines.
4. Eligibility.
(a) Unless otherwise provided in this Section 4 and subject to the requirements
of Section 6, any Eligible Employee on a given Offering Date (as defined in
Section 5 below) shall be eligible to participate in the Plan.
(b) For purposes of this Plan, “Eligible Employee” means any individual who is
treated as an employee in the records of the Company or any Participating
Subsidiary or Participating Affiliate, in each case regardless of any subsequent
reclassification by the Company or by any Participating Subsidiary or
Participating Affiliate, any governmental agency, or any court, and subject to
the qualifications set forth in this section.
(c) For purposes of this Plan, the employment relationship shall be treated as
continuing intact while the individual is on military or sick leave or other
bona fide leave of absence approved by the Company or the applicable
Participating Subsidiary or Participating Affiliate so long as the leave does
not exceed three (3) months or, if longer than three (3) months, the
individual’s right to reemployment is provided by statute or has been agreed to
by contract or in a written policy of the Company or the applicable
Participating Subsidiary or Participating Affiliate which provides for a right
of reemployment following the leave of absence.
(d) Notwithstanding the foregoing, for all options to be granted on an Offering
Date, the definition of Eligible Employee will not include an individual, if
(i) the individual is not employed by the Company or a Participating Subsidiary
or Participating Affiliate, as applicable, ten (10) business days before the
beginning of such Offering Period (or for such other period permitted by Code
Section 423 and determined by the Administrator), and/or (ii) the employee,
together with any other person whose stock would be attributed to such employee
pursuant to Section 424(d) of the Code, owns stock or holds options to purchase
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or any Subsidiary or who, as a
result of being granted an option under this Plan with respect to such Offering
Period, would own stock or hold options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or any Subsidiary.
(e) The Administrator, in its sole discretion, from time to time may, prior to
an Offering Date for all options to be granted on such Offering Date, determine
(on a uniform and nondiscriminatory basis or as otherwise permitted by U.S.
Treasury Regulation Section 1.423-2 for options granted under the 423 Component)
that the definition of Eligible Employee will or will not include an individual
if he or she: (i) customarily works twenty (20) hours or less per week (or such
lesser period of time as may be determined by the Administrator in its sole
discretion), or (ii) customarily works not more than five (5) months per
calendar year (or such lesser period of time as may be determined by the
Administrator in its sole discretion). Under the 423 Component, such exclusions
shall be applied with respect to an Offering in a manner complying with U.S.
Treasury Regulation Section 1.423-2(e)(2)(ii).
(f) In the case of the 423 Component, Eligible Employees who are citizens or
residents of a non-U.S. jurisdiction (without regard to whether they also are
citizens or residents of the United States or resident aliens within the meaning
of Section 7701(b)(1)(A) of the Code) may be excluded from participation in the
Plan or an Offering if the participation of such Eligible Employees is
prohibited under the laws of the applicable jurisdiction or if complying with
the laws of the applicable jurisdiction would cause the Plan or an Offering to
violate Section 423 of the Code (or to the extent such exclusion is permitted
under Section 423 of the Code). In the case of the Non-423




--------------------------------------------------------------------------------




Component, Eligible Employees may be excluded from participation in the Plan or
an Offering if the Administrator has determined that participation of such
Eligible Employees is not advisable or practicable.
(g) A participant in the Plan shall cease to be an Eligible Employee upon
termination of employment (as further described in Section 12 below), upon the
entity employing such participant during an Offering Period ceasing to be an
Affiliate, or upon the participant transferring to an Affiliate that is not a
Participating Subsidiary or Participating Affiliate.
5. Offerings; Offering Periods; Purchase Periods.
(a) For purposes of this Plan, “Offering” means an offer of an option under the
Plan that may be exercised on one or more Purchase Dates (as hereinafter
defined) during an Offering Period. Unless otherwise specified by the
Administrator, each Offering to the Eligible Employees of the Company, a
Participating Subsidiary or a Participating Affiliate shall be deemed a separate
Offering (the terms of which Offering under the Non-423 Component need not be
identical), even if the dates and other terms of the separate Offerings are
identical and the provisions of the Plan shall separately apply to each
Offering. To the extent permitted by U.S. Treasury Regulation
Section 1.423-2(a)(1), the terms of each separate Offering under the 423
Component need not be identical, provided that the terms of the Plan and an
Offering together satisfy U.S. Treasury Regulation Section 1.423-2(a)(2) and
(a)(3).
(b) Except as otherwise specified by the Administrator prior to the commencement
of an Offering Period (as defined below): (i) the offering periods of this Plan
(each, an “Offering Period”) shall be twenty- four (24) month periods commencing
on May 1 and November 1 of each year and ending on April 30 and October 31 of
each year, and (ii) each Offering Period shall consist of four (4) six-month
purchase periods (each, a “Purchase Period”) during which payroll deductions or
other contributions of the participants are accumulated under this Plan. The
first business day of each Offering Period is referred to as the “Offering
Date.” The last business day of each Purchase Period is referred to as the
“Purchase Date.”
(c) The Administrator shall have the power to change the duration of Offering
Periods with respect to Offerings without stockholder approval if such change is
announced at least fifteen (15) days prior to the scheduled beginning of the
first Offering Period to be affected. Notwithstanding the foregoing, in the
event of a merger, recapitalization, restructuring or other corporate
transaction affecting the Common Stock, the Administrator may, without
stockholder approval and in accordance with applicable law, shorten the duration
of Offering Periods or establish other Offering Periods in addition to those
described above, which shall be subject to any specific terms and conditions
that the Administrator approves, including requirements with respect to
eligibility, participation, the establishment of Purchase Periods and Purchase
Dates and other rights under any such offering. A participant may be enrolled in
only one Offering Period at a time.
6. Participation in this Plan.
(a) An Eligible Employee may become a participant in the Plan by completing,
within five (5) business days prior to the applicable Offering Date (or such
other time frame set forth by the Administrator), a subscription agreement
(through the Company’s online Plan enrollment process or in paper form if
required by the Administrator) and/or any other forms and by following any other
procedures for enrollment in the Plan as may be established by the
Administrator.
(b) Once an Eligible Employee becomes a participant in the Plan, the Eligible
Employee will automatically participate in each succeeding Offering Period
unless (i) he or she withdraws or is deemed to withdraw from this Plan or
terminates further participation in the Offering Period as set forth in
Section 11 below, or (ii) ceases to be an Eligible Employee. Any such
participant is not required to complete any additional subscription agreement,
form or procedure in order to continue participation in this Plan, unless
requested by the Administrator for legal or administrative reasons.
(c) If a participant in the Plan transfers employment between the Company and a
Participating Subsidiary or between Participating Subsidiaries, his or her
participation in the Plan shall continue unless and until otherwise terminated
in accordance with the Plan. Similarly, if a participant in the Plan transfers
employment between Participating Affiliates, his or her participation in the
Plan shall continue unless and until otherwise terminated in accordance with the
Plan. If a participant in the Plan transfers employment (i) from the Company or
a Participating Subsidiary to a Participating Affiliate or (ii) from a
Participating Affiliate to the Company or a Participating Subsidiary, he or she
shall be deemed to withdraw from the Plan as of the transfer date and shall have
his or her accumulated payroll deductions refunded to him or her (without
interest, subject to Section 9(e) below) as soon as practicable following the
transfer. Such former participant shall be entitled to re-enroll in the Plan as
of the next Offering Period provided that he or she is an Eligible Employee at
that time, completes a subscription agreement and follows the procedures set
forth in Section 6(a) above. Notwithstanding the foregoing provisions of this
Section 6(c), the Administrator may establish additional and/or different rules
to govern transfers of employment among the Company and any Participating
Subsidiary or Participating Affiliate, consistent with the applicable
requirements of Code Section 423 and the terms of the Plan.
7. Grant of Option. On the Offering Date of each Offering Period, and subject in
all cases to the provisions of the Plan, each participant in the Plan shall be
granted an option to purchase on each Purchase Date during the Offering Period
(at the purchase price described




--------------------------------------------------------------------------------




in Section 8 below) up to that number of shares of Common Stock determined by
dividing (a) the amount accumulated in such participant’s payroll deduction or
other contribution account during such Purchase Period by (b) the lesser of
(i) eighty-five percent (85%) of the Fair Market Value of a share of Common
Stock on the Offering Date (but in no event less than the par value of a share
of Common Stock), or (ii) eighty-five percent (85%) of the Fair Market Value of
a share of Common Stock on the Purchase Date (but in no event less than the par
value of a share of Common Stock), provided, however, that the number of shares
of Common Stock subject to any option granted pursuant to this Plan shall not
exceed the lesser of (x) the maximum number of shares which may be purchased
pursuant to Section 10(a) with respect to the applicable Purchase Date, or
(y) the maximum number of shares set by the Administrator pursuant to
Section 10(b) below with respect to the applicable Purchase Date. The Fair
Market Value of a share of Common Stock shall be determined as provided in
Section 8 below.
8. Purchase Price. The purchase price at which each share of Common Stock will
be sold in any Offering Period shall be eighty-five percent (85%) of the lesser
of:
(a) The Fair Market Value on the Offering Date; or
(b) The Fair Market Value on the Purchase Date.
For purposes of this Plan, the term “Fair Market Value” means, as of any date,
the value of a share of Common Stock determined as follows:
(i) if such Common Stock is then quoted on The NASDAQ Stock Market, its closing
price on The NASDAQ Stock Market on the date of determination as reported in The
Wall Street Journal;
(ii) if such Common Stock is publicly traded and is then listed on another
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;
(iii) if such Common Stock is publicly traded but is not quoted on The NASDAQ
Stock Market nor listed or admitted to trading on another national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal; or
(iv) if none of the foregoing is applicable, by the Administrator in good faith.
9. Payment of Purchase Price; Changes in Payroll Deductions; Issuance of Shares.
(a) The purchase price of the shares of Common Stock shall be paid for by means
of payroll deductions taken from the participant’s Compensation (as hereinafter
defined) during each Purchase Period. Except as set forth in this Section 9, the
amount of payroll deductions to be taken from a participant’s Compensation shall
be determined by the Eligible Employee at the time of completing the
subscription agreement and enrolling in the Plan as described in Section 6(a)
above.
Notwithstanding the foregoing or any provisions to the contrary in the Plan, the
Administrator may allow participants to make other contributions under the Plan
via cash, check or other means instead of payroll deductions if payroll
deductions are not permitted under applicable local law and, for any Offering
under the 423 Component, the Administrator determines that such other
contributions are permissible under Section 423 of the Code.
The payroll deductions or other contributions are made as a percentage of the
participant’s Compensation in one percent (1%) increments and shall not be less
than two percent (2%), nor greater than ten percent (10%) or such lower limit
set by the Administrator. The Administrator shall determine whether the amount
to be contributed is to be designated as a specific dollar amount, or as a
percentage of the eligible Compensation being paid on such payday, or as either,
and may also establish a minimum percentage or amount for such contributions.
Payroll deductions shall commence on the first payday of the Offering Period and
shall continue to the end of the Offering Period unless sooner altered or
terminated as provided in this Plan. Other contributions shall be made at the
time and in the manner prescribed by the Administrator for the option and/or
Offering under which other contributions are permitted pursuant to foregoing
provisions of this section.
(b) For purposes of this Plan, “Compensation” means the following forms of cash
remuneration earned or payable to a participant by the Company, a Participating
Subsidiary or a Participating Affiliate during the applicable Offering Period:
base wages; salary; overtime (including pay in lieu of meal time); performance
or merit bonuses; commissions; shift differentials; language differentials;
payments for paid time off and holidays; sabbatical pay; payments in lieu of
notice; travel pay; retroactive pay; on-call/standby pay; hazard pay;
bereavement pay; jury/witness duty pay; pay during a period of suspension;
military leave pay; compensation deferred pursuant to




--------------------------------------------------------------------------------




Section 401(k) or Section 125 of the Code; distributions under any nonqualified
deferred compensation plan; retention bonuses; or any other compensation or
remuneration approved as “compensation” by the Administrator in accordance with
Section 423 of the Code. For purposes of this Plan, “Compensation” shall not
include forms of compensation or remuneration that are not included or covered
by the first sentence in this Section 9(b), including the following: moving
allowances; automobile allowances; gross-up payments; compensation deferred
under any nonqualified deferred compensation plan; payments pursuant to a
severance plan, agreement or arrangement; payments during a garden leave or
other notice period preceding termination of employment; equalization payments;
termination pay (including the payout of accrued vacation time in connection
with any such termination); relocation allowances; expense reimbursements; meal
allowances; commuting allowances; geographical hardship pay; any payments (such
as guaranteed bonuses in certain foreign jurisdictions) with respect to which
salary reductions are not permitted by the laws of the applicable jurisdiction);
sign-on bonuses; nonqualified executive compensation; any amounts directly or
indirectly paid pursuant to this Plan or any other stock-based plan, including
without limitation any stock option, stock purchase, restricted stock,
restricted stock unit, deferred stock unit, or similar plan, of the Company or
any Affiliate, or cash paid in lieu of any such awards.
The Administrator, in its sole discretion, may, on a uniform and
nondiscriminatory basis for each Offering, establish a different definition of
Compensation for a subsequent Offering. Further, the Administrator shall have
discretion to determine the application of this definition to participants on
payrolls outside the United States.
(c) A participant may increase or decrease the rate of payroll deductions or
other contributions during an Offering Period by completing a new authorization
for payroll deductions or other contributions (through the Company’s online Plan
process or in paper form if required by the Administrator) and/or any other
forms and by following any other procedures as may be established by the
Administrator, in which case the new rate shall become effective as soon as
administratively practicable after the participant elects such change and shall
continue for the remainder of the Offering Period unless changed as described
below. Such change in the rate of payroll deductions or other contributions may
be made at any time during an Offering Period, but not more than one (1) change
may be made effective during any Purchase Period.
A participant may increase or decrease the rate of payroll deductions or
contributions for any subsequent Offering Period by completing a new
authorization for payroll deductions or other contributions (through the
Company’s online Plan process or in paper form if required by the Administrator)
and/or any other forms and by following any other procedures as may be
established by the Administrator, not later than fifteen (15) business days
before the beginning of such Offering Period or within such other time frame set
forth by the Administrator.
(d) A participant may reduce his or her payroll deductions or contributions
percentage to zero during an Offering Period by submitting to the Company a
request for cessation of payroll deductions or other contributions (through the
Company’s online Plan process or in paper form if required by the Administrator)
and/or any other forms and by following any other procedures as may be
established by the Administrator. Such reduction shall be effective as soon as
administratively practicable after the Participant elects such reduction and no
further payroll deductions or contributions will be made for the duration of the
Offering Period. Payroll deductions or contributions credited to the
participant’s account prior to the effective date of the request shall be used
to purchase shares of Common Stock in accordance with Section 9(f) below. A
participant may not resume making payroll deductions or other contributions
during the Offering Period in which he or she reduced his or her payroll
deductions or other contributions to zero. For avoidance of doubt, if a
participant reduces his or her payroll deductions or contributions percentage to
zero during an Offering Period and does not increase such rate of payroll
deductions or contributions above zero prior to the commencement of the next
subsequent purchase period (if any) within such Offering Period, or if there is
no such subsequent purchase period, prior to the commencement of the next
subsequent Offering Period, such action will be treated as the participant’s
withdrawal from the Plan in accordance with Section 11(a), unless participant is
on a bona fide leave of absence pursuant to Section 4(c) above. The
Administrator has the authority to change the foregoing rules set forth in this
Section 9(d) regarding participation in the Plan.
(e) A participant’s payroll deductions or other contributions shall be credited
to an account maintained on such participant’s behalf under this Plan. All
payroll deductions or other contributions shall be deposited with the general
funds of the Company and may be used by the Company for any corporate purpose,
and the Company shall not be obligated to segregate such payroll deductions or
other contributions, unless otherwise required by the laws of the jurisdiction
where the payroll deductions are taken or other contributions are made, as
determined by the Administrator. No interest shall accrue on the payroll
deductions or other contributions, unless otherwise required by the laws of the
jurisdiction where the payroll deductions are taken or other contributions are
made, as determined by the Administrator.
(f) On each Purchase Date, so long as this Plan remains in effect and provided
that the participant has not withdrawn from the Offering Period in accordance
with the requirements of Section 11(a), the Company shall apply the funds then
in the participant’s account to the purchase of whole shares of Common Stock
reserved under the option granted to such participant with respect to the
Offering Period to the extent that such option is exercisable on the Purchase
Date. The purchase price per share shall be as specified in Section 8 of this
Plan. Any cash remaining in a participant’s account after such purchase of
shares shall be refunded to such participant in cash, without interest (subject
to Section 9(e) above); provided, however, that any amount remaining in such
participant’s account on a Purchase Date which is less than the amount necessary
to purchase a full share of Common Stock shall be carried forward, without
interest




--------------------------------------------------------------------------------




(subject to Section 9(e) above), into the next Purchase Period or Offering
Period and in the locations where the Administrator has determined that such
rollover is available under the Plan, as the case may be. In the event that this
Plan has been oversubscribed, all funds not used to purchase shares on the
Purchase Date shall be returned to the participant, without interest (subject to
Section 9(e) above). No Common Stock shall be purchased on a Purchase Date on
behalf of any employee whose participation in this Plan has terminated prior to
such Purchase Date.
(g) Subject to Section 9(h) below, as promptly as practicable after the Purchase
Date, the Company shall issue shares for the participant’s benefit representing
the shares purchased upon exercise of his or her option.
(h) At the time the option is exercised or at the time some or all of the shares
of Common Stock issued under the Plan are disposed of (or at any other time that
a taxable event related to the Plan occurs), the Plan participant must make
adequate provision for any withholding obligation of the Company or a
Participating Subsidiary or a Participating Affiliate with respect to federal,
state, local and foreign income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
participation in the Plan and legally applicable to participant (including any
amount deemed by the Company, in its sole discretion, to be an appropriate
charge to Participant even if legally applicable to the Company or the
participant’s employer). At any time, the Company or the participant’s employer
may, but shall not be obligated to, withhold from the participant’s wages or
other cash compensation the amount necessary for the Company or the
participant’s employer to meet applicable withholding obligations, including any
withholding required to make available to the Company or the participant’s
employer any tax deductions or benefits attributable to sale or early
disposition of Common Stock by the participant. In addition, the Company or the
participant’s employer may, but shall not be obligated to, withhold from the
proceeds of the sale of Common Stock or by any other method of withholding the
Company or the participant’s employer deems appropriate.
(i) During a participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised and the purchased shares are issued or transferred to
the participant.
10. Limitations on Shares to be Purchased.
(a) No participant shall be entitled to purchase Common Stock under this Plan at
a rate which, when aggregated with his or her rights to purchase stock under all
other employee stock purchase plans of the Company or any Subsidiary exceeds
$25,000 in Fair Market Value, determined as of the Offering Date (or such other
limit as may be imposed by the Code) for each calendar year in which any option
granted to the participant is outstanding at any time. The Company shall
automatically suspend the payroll deductions or other contributions of any
participant as necessary to enforce such limit provided that when the Company
automatically resumes making such payroll deductions or accepting contributions,
the Company shall apply the rate in effect immediately prior to such suspension.
(b) No participant shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date. Not less than thirty
(30) days prior to the commencement of any Offering Period, the Administrator
may, in its sole discretion, set a maximum number of shares which may be
purchased by any employee at any single Purchase Date (hereinafter the “Maximum
Share Amount”). Until otherwise determined by the Administrator, the Maximum
Share Amount shall be 5,000 shares (subject to any adjustment pursuant to
Section 14). If a new Maximum Share Amount is set, then all participants shall
be notified of such Maximum Share Amount prior to the commencement of the next
Offering Period. The Maximum Share Amount shall continue to apply with respect
to all succeeding Purchase Dates and Offering Periods unless revised by the
Administrator as set forth above.
(c) If the number of shares to be purchased on a Purchase Date by all employees
participating in this Plan exceeds the number of shares then available for
issuance under this Plan, then the Company will make a pro rata allocation of
the remaining shares in as uniform a manner as shall be reasonably practicable
and as the Administrator shall determine to be equitable. In such event, the
Company shall provide notice of such reduction of the number of shares to be
purchased under a participant’s option to each participant affected.
(d) Any funds accumulated in a participant’s account which are not used to
purchase Common Stock due to the limitations in this Section 10 shall be
returned to the participant as soon as practicable after the end of the
applicable Purchase Period, without interest (subject to Section 9(e) above).
11. Withdrawal.
(a) Each participant may withdraw from a Purchase Period under this Plan by
completing a notice of withdrawal (through the Company’s online Plan process or
in paper form if required by the Administrator) and/or any other forms and by
following any other procedures for withdrawal from the Plan as may be
established by the Administrator, at least fifteen (15) business days prior to
the end of a Purchase Period or within such other time frame set forth by the
Administrator.




--------------------------------------------------------------------------------




(b) Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the withdrawn participant, without interest (subject to Section 9(e)
above), and his or her interest in this Plan shall terminate. In the event a
participant voluntarily elects to withdraw from this Plan, he or she may not
resume his or her participation in this Plan during the same Offering Period,
but he or she may participate in any Offering Period under this Plan which
commences on a date subsequent to such withdrawal by completing a subscription
agreement in the same manner as set forth in Section 6 above for initial
participation in this Plan.
(c) If the Fair Market Value of a share of Common Stock on the first day of the
current Offering Period in which a participant is enrolled is higher than the
Fair Market Value of a share of Common Stock on the first day of any subsequent
Offering Period, the Company will automatically enroll such participant in the
subsequent Offering Period. Any funds accumulated in a participant’s account
prior to the first day of such subsequent Offering Period will be applied to the
purchase of shares on the Purchase Date immediately prior to the first day of
such subsequent Offering Period. A participant does not need to file any forms
with the Company to be automatically enrolled in the subsequent Offering Period.
12. Termination of Employment. Termination of a participant’s employment for any
reason, including retirement, death or the failure of a participant to remain an
Eligible Employee immediately terminates his or her participation in this Plan.
For purposes of this Plan, a participant’s employment will be considered
terminated as of the date that participant is no longer actively providing
services as an employee and will not be extended by any notice period (i.e.,
active service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where participant is employed or the terms of participant’s
employment agreement, if any, but is not actively providing services); the
Administrator shall have the exclusive discretion to determine when the
participant is no longer actively providing services for purposes of
participation in the Plan. In such event, the funds credited to the
participant’s account will be returned to him or her or, in the case of his or
her death, to his or her legal representative, without interest (subject to
Section 9(e) above).
13. Return of Payroll Deductions and Other Contributions. In the event a
participant’s interest in this Plan is terminated by withdrawal, termination of
employment or otherwise, or in the event this Plan is terminated pursuant to
Section 25, the Company shall deliver to the participant all payroll deductions
or other contributions credited to such participant’s account, without interest
(subject to Section 9(e) above).
14. Capital Changes.
(a) In the event that any dividend or other distribution, reorganization,
merger, consolidation, combination, repurchase, or exchange of Common Stock or
other securities of the Company, or other change in the corporate structure of
the Company affecting Common Stock (other than an Equity Restructuring, as
defined in Section 14(c) below) occurs such that an adjustment is determined by
the Administrator (in its sole discretion) to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Administrator shall, in such manner as
it may deem equitable, adjust the number and class of Common Stock or type of
securities which have been authorized for issuance under this Plan but have not
yet been placed under option (collectively, the “Reserves”), the Maximum Share
Amount, the number and class of Common Stock or type of securities covered by
each outstanding option, and the purchase price per share of Common Stock
covered by each option which has not yet been exercised.
(b) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 14(a), the number and type
of securities subject to each outstanding option and the price per share
thereof, if applicable, will be equitably adjusted by the Administrator. The
adjustments provided under this Section 14(b) shall be nondiscretionary and
shall be final and binding on the affected participants and the Company.
(c) “Equity Restructuring” means a non-reciprocal transaction (i.e., a
transaction in which the Company does not receive consideration or other
resources in respect of the transaction approximately equal to and in exchange
for the consideration or resources the Company is relinquishing in such
transaction) between the Company and its stockholders, such as a stock split,
spin-off, rights offering, nonrecurring stock dividend or recapitalization
through a large, nonrecurring cash dividend, that affects the shares of Common
Stock (or other securities of the Company) or the share price of Common Stock
(or other securities) and causes a change in the per share value of Common Stock
underlying outstanding options.
(d) In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Administrator. The
Administrator may, in the exercise of its sole discretion in such instances,
declare that this Plan shall terminate as of a date fixed by the Administrator
and give each participant the right to purchase shares under this Plan prior to
such termination.
(e) In the event of (i) a merger or consolidation in which the Company is not
the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the options
under this Plan are assumed, converted or replaced by the successor corporation,
which assumption will be binding on all participants), (ii) a merger in




--------------------------------------------------------------------------------




which the Company is the surviving corporation but after which the stockholders
of the Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (iii) the sale of all or substantially all of the assets of the
Company or (iv) the acquisition, sale, or transfer of more than 50% of the
outstanding shares of the Company by tender offer or similar transaction, unless
otherwise provided by the Administrator in its sole discretion, the Plan will
continue with regard to Offering Periods that commenced prior to the closing of
the proposed transaction and shares will be purchased based on the Fair Market
Value of the surviving corporation’s stock on each Purchase Date. The
Administrator may, in the exercise of its sole discretion in such instances,
declare that this Plan shall terminate as of a date fixed by the Administrator
and give each participant the right to purchase shares under this Plan prior to
such termination.
15. Nonassignability. Neither payroll deductions or other contributions credited
to a participant’s account nor any rights with regard to the exercise of an
option or to receive shares under this Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 19 below) by the participant.
Any such attempt at assignment, transfer, pledge or other disposition shall be
void and without effect.
16. Notice of Disposition; Holding of Shares. If the shares purchased in any
Offering Period under the 423 Component are not in the participant’s Company
stock plan account, each participant shall notify the Company in writing if the
participant disposes of any of the shares purchased in any such Offering Period
under the 423 Component if such disposition occurs within two (2) years from the
Offering Date or within one (1) year from the Purchase Date on which such shares
were purchased (the “Notice Period”). The Company may, at any time during the
Notice Period, place a legend or legends on any certificate representing shares
acquired pursuant to this Plan requesting the Company’s transfer agent to notify
the Company of any transfer of the shares. The obligation of the participant to
provide such notice shall continue notwithstanding the placement of any such
legend on the certificates. Further, the Company may require that shares
purchased in any Offering Period, whether under the 423 Component or the Non-423
Component, be retained in the participant’s Company stock plan account or such
other account for a designated period of time, and/or may establish other
procedures to permit tracking of dispositions of shares.
17. No Rights to Continued Employment. Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Participating Subsidiary or Participating Affiliate, or
restrict the right of the Company or any Participating Subsidiary or
Participating Affiliate to terminate such employee’s employment.
18. Notices. All notices or other communications by a participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
19. Death of Participant. In the event of the death of a participant, the
Company shall deliver the shares or cash, if any, credited to the participant’s
account to the executor or administrator of the estate of the participant, or if
no such executor or administrator has been appointed (to the knowledge of the
Company), to such other individual as may be prescribed by applicable law.
20. Conditions Upon Issuance of Shares; Limitation on Sale of Shares. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the U.S. Securities Act of 1933, as amended, the U.S. Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange or automated quotation
system upon which the shares may then be listed, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
21. Section 409A. The 423 Component is exempt from the application of
Section 409A of the Code (“Section 409A”) and any ambiguities herein shall be
interpreted to so be exempt from Section 409A. The Non-423 Component is intended
to be exempt from the application of Section 409A under the short-term deferral
exception and any ambiguities shall be construed and interpreted in accordance
with such intent. In furtherance of the foregoing and notwithstanding any
provision in the Plan to the contrary, if the Administrator determines that an
option granted under the Plan may be subject to Section 409A or that any
provision in the Plan would cause an option under the Plan to be subject to
Section 409A, the Administrator may amend the terms of the Plan and/or of an
outstanding option granted under the Plan, or take such other action the
Administrator determines is necessary or appropriate, in each case, without the
participant’s consent, to exempt any outstanding option or future option that
may be granted under the Plan from or to allow any such options to comply with
Section 409A, but only to the extent any such amendments or action by the
Administrator would not violate Section 409A. Notwithstanding the foregoing, the
Company shall have no liability to a participant or any other party if the
option under the Plan that is intended to be exempt from or compliant with
Section 409A is not so exempt or compliant or for any action taken by the
Administrator with respect thereto.
22. Tax Qualification. Although the Company may endeavor to (a) qualify an
option for favorable tax treatment under the laws of the United States or
jurisdictions outside of the United States or (b) avoid adverse tax treatment
(e.g., under Section 409A), the Company makes no representation to that effect
and expressly disavows any covenant to maintain favorable or avoid unfavorable
tax treatment,




--------------------------------------------------------------------------------




notwithstanding anything to the contrary in this Plan, including Section 21. The
Company shall be unconstrained in its corporate activities without regard to the
potential negative tax impact on participants under the Plan.
23. Stockholder Approval. After this Plan is adopted by the Board, this Plan
will become effective on the Amendment Effective Date. This Plan shall be
subject to approval by the stockholders of the Company, in a manner permitted by
applicable corporate law, within twelve (12) months before or after the date
this Plan is adopted by the Board. No purchase of shares pursuant to this Plan
shall occur prior to such stockholder approval. This Plan shall continue until
the earlier to occur of (a) termination of this Plan by the Board (which
termination may be effected by the Board at any time) or (b) issuance of all of
the shares of Common Stock reserved for issuance under this Plan.
24. Governing Law. The Plan shall be governed by the substantive laws (excluding
the conflict of laws rules) of the State of Delaware.
25. Amendment or Termination of this Plan. The Administrator may at any time
amend or terminate the Plan, except that any such termination cannot affect
options previously granted under this Plan, nor may any amendment make any
change in an option previously granted which would adversely affect the right of
any participant, nor may any amendment be made without approval of the
stockholders of the Company obtained in accordance with Section 23 above within
twelve (12) months of the adoption of such amendment (or earlier if required by
Section 23 above) if such amendment would:
(a) increase the number of shares that may be issued under this Plan; or
(b) change the designation of the corporations whose employees (or class of
employees) are eligible for participation in this Plan.
For the avoidance of doubt, the authority to take action under this Section 25
may not be delegated to an officer or other employee. Notwithstanding the
foregoing, the Administrator may make such amendments to the Plan as the
Administrator determines to be advisable, if the continuation of the Plan or any
Offering Period would result in financial accounting treatment for the Plan that
is different from the financial accounting treatment in effect on the date this
Plan is adopted by the Board.
26. Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any participant, such invalidity, illegality or unenforceability will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
to such jurisdiction or participant as if the invalid, illegal or unenforceable
provision had not been included.


